Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
The Amendment filed 01/11/2021 has been entered. Claims 1-13 are pending, claims 1-7, 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 8 and 11-13 are examining below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fine screen is inclined upwardly from a receiving area in claim 13 (Applicant’s Figure 1 only shows the screen 49 that is a flat piece in a broken line; it does not show the screen is inclined upwardly or the receiving area) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the fine screen is inclined upwardly from a receiving area in claim 13 (neither specification nor drawing describes the screen that is inclined upwardly from a receiving area).
Claim Objections
Claims 8, 11-13 are objected to because of the following informalities:  
claim 8, lines 6-7 “crushed and non-crushed mineral” should read –the crushed and non-crushed minerals--,
claim 8, line 9 “housing” should read –a housing--,
claim 8, line 12 “housing inclination” should read –a housing inclination--,
the step of claim 8, lines 15-18 should read – allowing the water to flush the crushed minerals and the non-crushed metal particles through an outlet of the second oscillating rod mill--,
the step of claim 8, lines 18-20 should read –separating the non-crushed metal particles from the crushed minerals and the water from the second oscillating rod mill outlet with a screen--,
the step of claim 8, lines 20-22 should read – separating the crushed minerals from the water after separation of the non-crushed metal particles—,
the step of claim 8, lines 22-24 should read --returning the water, as process water from which the crushed minerals have been separated, to the inlet of the first oscillating rod mill--.
Claim 11 should read--… wherein the crushed minerals are separated from the water after separation of the non-crushed metal particles, with a hydrocyclone.—
Claim 12 should read--… wherein the crushed minerals and the water discharged from the hydrocyclone are separated with a fine screen.—
Claim 13 should read--… wherein the fine screen is inclined upwardly from a receiving area and vibrated to remove the crushed minerals to a discharge station and remove the water from said crushed minerals.—
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8, lines 3-6 introduces new matter with the phrase “some of the friable mineral content of the ash is crushed to produce particles of 1 mm or less in size by elongated rods in a housing and the water serves to flush the crushed and non-crushed mineral”, in which the original specification does not support. Examiner has reviewed the disclosure and cannot find any evidence that the “some of the friable mineral content of the ash is crushed to produce particles of 1 mm or less… and non-crushed mineral”. See Applicant’s paragraph 11 states that “the rod mills 12, 26 operate to crush friable material including glass, ceramics, rock and minerals contained in ash to small particles, preferably of 1 millimeter or less”. Thus, the phrase “some of the friable mineral content of the ash is crushed to produce particles of 1 mm or less… and non-crushed mineral” is new matter.
Claim 8, lines 10-15 introduces new matter with the phrase “operating the second oscillating rod mill …to produce additional friable mineral particles of 1 mm or less in size”, in which the original specification does not support. Examiner has reviewed the disclosure and cannot find any evidence that the step of “operating the second oscillating rod mill …to produce additional friable mineral particles of 1 mm or less in size”. See Applicant’s paragraph 11 states that “the rod mills 12, 26 operate to crush friable material including glass, ceramics, rock and minerals contained in ash to small particles, preferably of 1 millimeter or less”. The Applicant’s paragraph 11 or specification is not disclosed “operating the second oscillating rod mill …to produce additional friable mineral particles of 1 mm or less in size”. Thus, the phrase “operating the second oscillating rod mill …to produce additional friable mineral particles of 1 mm or less in size…” is new matter.
All claims dependent from claim 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent from rejected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first oscillating rod mill" in lines 8, 13, 24.  There is insufficient antecedent basis for this limitation in the claim. This limitation is indefinite because it is unclear whether the claim inherently has this structure or refers a new structure or refers to previously introduced the “first rod mill” in claim 8, line 3.
Claim 8 recites the limitation "some of the friable mineral content of the ash" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8, line 6 recites the limitation “non-crushed mineral” is unclear. The Applicant’s specification does not disclose it (see the discussion in the new matter above). This limitation is indefinite because it is unclear what causes some of friable minerals that are crushed and some minerals are non-crushed since the mineral content of the ash is fed to the first rod mill.
Claim 8, lines 10-15, the phrase “operating the second oscillating rod mill… to produce additional friable mineral particles of 1mm or less in size” is not clear. Claim 8, lines 3-6 recites that “some of friable mineral content of the ash is crushed to produce particles of 1 mm or less in size …and non-crushed mineral”. It appears that some of friable minerals are crushed to 1 mm or less in size and some other minerals are non-crushed. It is unclear what the second oscillating rod mill does to the friable minerals that are already 1mm or less in size, in order to produce additional friable mineral particles of 1mm or less.
Claim 8, lines 15-16, 18, 21-22, “not crushing metal particles” and “non-crushed metal particles” are unclear whether the “not crushing metal particles” and the “non-crushed metal particles” refer to the non-crushed metal particle content in claim 8, line 7 or new metal particles which are not crushed.
Examiner notes that Claims 8, 11-13 are missing many articles in the claims that cause their limitations are indefinite because it is unclear whether the claims inherently have these limitations or refer new limitations or refers to previously introduce the limitations in the claims. To make it more clearer, Examiner suggests to add proper articles in some limitations of the claims. See the claims 8, 11-13 objections above.
All claims dependent from claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cristovici (US 5427607) in view of Hall (US 3027105) and further in view of Robinson (US 2613036). All art are in the record.
Regarding claim 8, as best understood, Cristovici teaches a wet process (Figure 1) for recovering metal from bottom ash (“iron” from “furnace slag”, “smelting” as disclosed in Col. 1, lines 10-27 and see https://en.wikipedia.org/wiki/Slag, slag contents ore or rocks or smelting or minerals), comprising steps of: 
feeding ash (an arrow 1, Figure 1 and Col. 4, lines 6-8 “the metal containing dross or slag material, usually largely below about 12.5 mm in size is fed in through line 1”) and water (Figure 1, water line 2) into an inlet of a first rod mill (a first wet grinding mill 3 has an inlet for receiving material or ash and water as seen in Figure 1, the first wet mill is a rod mill as disclosed in claims 6-7 of Cristovici “rod mills”, which has elongated rods in a housing of the wet grinding mill, Col. 5, lines 9-14 “a rod mill…rods”) where some of friable mineral content of  the ash (sulphide ore and rock are minerals, Col. 1, lines 53-57 “the metal occurs in nature not only in the form of an oxide or sulphide ore, but also as native impure metal intimately associated to a greater or lesser degree with gangue in the form of rock”)is crushed into some particles in 1mm or less in size (Col. 5, line 5 “0.425 mm”) and some particles in larger in size (+ 0.425mm, Col. 5, lines 20-24) by elongated rods in a housing of the first rod mill (see the discussion above for rods in the housing) for separating the metal content (Figure 1 and Col. 3, lines 30-63 “the particle size being reduced”. See step d for separating the metal content) and 
the water (water line 2, Figure 1) serves to flush the crushed particles and non-crushed metal particles (see Applicant’s specification, paragraph 11, recites “metal fragments, being less friable than other components in the ash…without fracturing into small particles, Therefore, Col. 2, line 46 of Cristovici recites some of “the metal values are obtained as flattened shapes”, not crushed or broken, fractured into small particles and meets the limitation “non-crushed metal particles”) through an outlet of the first mill (see all arrows in Figure 1 are described in Col. 4,lines 4-59) into an inlet of a second rod mill in a housing (a second wet mill 13 has an inlet for receiving material and water as seen in Figure 1, the second wet mill is a rod mill as disclosed in claim 9 of Cristovici “rod mills”, which has elongated rods in a housing of the second wet grinding mill, Col. 5, lines 9-14 “a rod mill…rods”), 
operating the first and second rod mills with different power levels (Figure 1, there are two different rod mills 3, 13.  Please note that each of rod mills has its own power to run a rotor of the rod mill”),
operating the second rod mill to crush the crushed particles having the larger in size (+0.425mm) to produce finer particles (Col. 5, lines 19-40 “+0.425mm” material to “±0.300mm” material), while not crushing metal particles (Col. 3, lines 56-59 “each of the wet grinding mills are constructed and arranged to discharge flattened metal product particles”),
allowing the water to flush the crushed particles and the non-crushed metal (particles) through an outlet of the second rod mill (see arrows 14-15, all material particles and water are out from an outlet of the second set grinding mill 13, Figure 1 and Col. 3, lines 56-59 “each of the wet grinding mills are constructed and arranged to discharge flattened metal product particles), 
separating the non-crushed metal particles from the crushed minerals or particles (Figure 1 and Col. 2, lines 49-50 “the flattened shapes can be retained on a screen” and Col. 3, lines 56-59) and the water from the second rod mill outlet with a screen (16, Figure 1, the water is going to be recycled process 24), 
separating the crushed minerals or particles from the water after separation of the non-crushed metal particles (Figure 1 and Col. 2, lines 49-50 “the flattened shapes can be retained on a screen” and  Col. 3, lines 56-59, the flattened metal is screened first before separating the crushed minerals from the water), and 
returning the water (Col. 4, line 47 “dewatering step” and Col. 4, line 54 “recycled as process water”), as process water from which crushed the crushed minerals (particles) have been separated, to the inlet of the first rod mill (Figure 1 and Col. 5, line 43 “a recycle water for re-use”).
However, Cristovici fails to disclose an independently inclination of each rod mills, and each rod mill is oscillation, as set forth in the claim.
Hall shows a rod mill (Figures 1-6) including a plurality of rods (rods 12, Figure 3) in a housing (a mill cylinder 1-a, Figure 1), wherein the housing is mounted to a frame (9, Figure 4) which has one end on a hydraulic lifting jack (10-a) and the other end on compression springs (10-b) for inclination. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified each of the first and second rod mills of Cristovici to have a hydraulic lifting jack and compression springs, as taught by Hall, in order to allow a rod mill to be inclinable for the mill load control and discharge of the classified load (Col. 4, lines 27-37 of Hall “inclinable”). In doing so, the first and second mills (rod mills) are capable of independently changing their inclinations.
With regards to “each rod mill is oscillation”, Robison shows an oscillating rod mill (8, Figures 1-2, Col. 1, line 3 recites “rod mills”. With regards to “oscillating”, see https://www.merriam-webster.com/dictionary/oscillate, oscillate is “to move or travel back and forth between two points”, therefore, a rod mill in Figures 9-10 and Col. 11, lines 9-13 of Robinson recites “both vertical and horizontal vibration” meets this “oscillating” feature) for grinding a solid materials into small particles. Please note that the rod mill of Figures 9-10 is combined features of the embodiment of Figures 1-2. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified each of the first and second rod mills of Cristovici to have an oscillating rod mill, as taught by Robinson, in order to allow the mills to grind or break materials more effectively (Col. 2, lines 3-8 of Robinson).
Regarding claim 11, the modified device of Cristovici shows that the crushed minerals are separated from the water after separation of the metal particles, with a hydrocyclone (23, figure 1 of Cristovici, all metal particles are screened before the water and minerals entering the hydrocyclone 23). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cristovici in view of Hall and Robinson and further in view of Tango et al (US 6402064, hereinafter Tango).
Regarding claim 12, the modified process of Cristovici shows all of the limitations as stated in claims 10-11 above except that the crushed minerals and the water discharged from the hydrocyclone are separated with a fine screen. 
Tango teaches a wet process (Figure 26) of separating metal from an ash (abstract), wherein the wet process includes feeding ash (incinerated ashes, Col. 1, lines 29-33) having minerals such as potteries or earth and sand (Col. 1, line 29) and water (6, Figure 26) into a first mill (1st granulation machine 21, Figure 1) and then a second mill (22) for crushing the ash into fine particles for separating the metal (see Figures 5a-b, the heavy metal q is separated from particles p), and then the crushed fine particle and the water discharged from a hydrocyclone (liquid cyclone 51) are separated with a fine screen (a dehydration vibrational screen 53, Figure 26). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the process of Cristovici to have a fine screen (a dehydration vibrational screen), as taught by Tango, in order to allow to the water separate from the crushed particles (sands) and to be re-usable (Figure 26 and Col. 18, lines 24-25 of Tango).
Regarding claim 13, the modified process of Cristovici shows that the fine screen is inclined upwardly (Figure 26 of Tango, the dehydration vibrational screen 53 has a funnel shape and a side of the funnel shape is inclined upwardly) from a receiving area (a central bottom of the funnel shape of the dehydration vibrational screen) and vibrated to remove the crushed minerals (particles or sands) to a discharge station (a sand tailings D, Figure 1 and Col. 4, lines 52-59 of Cristovici) and remove water from the crushed minerals.
Response to Arguments
Applicant’s arguments with respect to claims 8, 11-13 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. See the reference of Robinson for an “oscillating or vibratory rod mill” that discusses in the claims 8, 10-13 above.
Applicant has amended to claim 8 to overcome the previous rejections, but a new 112 problem has arisen.
During the previous interview, Examiner discussed many issues of claims 8, 11-13, but Applicant has not corrected them, thus, the issues are again addressed and discussed above. 
It is for easily reading, Examiner suggests that each step of method in claim 8 should be in a new line, for an example, 
“a wet  process for recovering metal from bottom ash, comprising steps of:
feeding ash and water into an inlet…
operating the second rod mill…
allowing the water to flush crushed minerals…
separating the metal…
separating the crushed minerals…, and
returning the water…
…”
To expedite prosecution in the event the applicant has any questions on the oscillating rod mills or further proposed claim amendments or discuss the new matter, Applicant is invited to contact the examiner at the telephone number listed below. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3727849, US 4753660, US 7681818, and US 2877954 teach vibrating rod mills.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Examiner, Art Unit 3724
2/24/2021